Citation Nr: 0432614	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II due to exposure to herbicides including Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to August 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for diabetes mellitus type II claimed as a 
result of Agent Orange exposure.  The veteran has been 
represented throughout this appeal by The American Legion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In his May 2002 claim for service connection, the veteran 
advanced that he incurred diabetes mellitus type II as a 
result of his exposure to Agent Orange while aboard the 
U.S.S. Columbus and U.S.S. Oklahoma City in the coastal 
waters of Vietnam.  In his September 2002 statement, the 
veteran clarified that he began to display symptoms of 
diabetes mellitus type II in 1973 and that diabetes mellitus 
type II was diagnosed sometime around 1980.  

A March 2001 medical treatment record from the veteran's 
private physician, David Kellen, M.D., indicates the veteran 
has a history of diabetes mellitus type II with diabetic 
nephropathy.  Dr. Kellen's medical treatment records also 
indicate the veteran was hospitalized at Gulf Stream Hospital 
for diabetic complications in November 2000, July 2001, and 
December 2001.  Clinical documentation of the cited treatment 
is not of record.  The VA should obtain all relevant VA and 
treatment clinical documentation which could potentially be 
helpful in resolving the veteran's claims.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

In reviewing the claims file, the Board notes the veteran has 
not been afforded a VA examination to determine the nature 
and etiology of the claimed disorder.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). 


Accordingly, this case is REMANDED for the following action:

1. Contact the Naval Historical Center 
(Ships' Histories Branch), 901 M Street 
SE, Washington Navy Yard, Washington, 
D.C. 20374-5060, and/or any other 
appropriate organization, to request any 
information/material/records showing 
whether either the USS Columbus CG-12 or 
USS Oklahoma City CLG-5 naval vessels 
were in close proximity to the Vietnam 
coastline as to be in range of any wind-
blown Agent Orange or other herbicide 
spraying from June 1962 to August 1966.  
Any such information/material/records 
should be associated with the claims 
folders.  In the event that 
information/material/records are 
unavailable, this should be noted in 
writing in the claims folder.

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his diabetes mellitus.  Upon 
receipt of the requested information and 
the appropriate releases, contact David 
Kellen, M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation, not already of 
record, pertaining to treatment provided 
to the veteran.  All evidence obtained 
should be associated with the veteran's 
claims folder.

3.  Obtain copies of all VA clinical 
documentation, not already of record, 
pertaining to the veteran's treatment for 
incorporation into the record.

4.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his diabetes mellitus.  
The examiner should advance an opinion 
addressing the following questions:  (1) 
What is the etiology of the veteran's 
diabetes mellitus and (2) Is it more 
likely than not (i.e., probability 
greater than 50%); at least as likely as 
not (i.e., probability of 50%); or less 
likely than not (i.e., probability less 
than 50%) that the veteran's diabetes 
mellitus 
?	had its onset in or otherwise 
originated during active service or, 
if not,
?	became manifest to a compensable 
degree within one year of service 
separation?
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that that such 
a review was conducted.

5.  Readjudicate the veteran's 
entitlement to service connection for 
diabetes mellitus type II claimed as a 
result of Agent Orange exposure.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case (SOC).  The veteran 
must be given the opportunity to respond 
to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


